DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments/Amendment
The amendment to Claims 1-12, 14, and 15 is acknowledged.

Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive. 
The applicant argues that the amendment overcomes the Claim Interpretation under 35 U.S.C. § 112(f); however, the limitation “image sensor,” similar to the term “processor” in Ex parte Lakkala, 2011-001526 (Mar. 13, 2013) [§§ 112(2), 112(6)], the term “image sensor” is claimed as performing various functions and a skilled artisan would not recognize ‘image sensor’ as the name of a sufficiently definite structure for performing the processing functions recited by the ‘image sensor’ limitation. Therefore, “image sensor” is interpreted under 35 USC § 112(f) as the corresponding “control device” disclosed in the specification in conjunction with the disclosed algorithm to perform the claimed functions. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further “camera sensor portion” and “spectrometer sensor portion” are also interpreted under 35 U.S.C. § 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof because the claim limitations use a generic placeholder “portion” that is coupled with functional language “process the image information of the object collected by the lens” and “process the physical property information of the object collected by the spectrometer” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim interpretation stands.
Regarding the 112 (b) rejection, the examiner still believes that the term spectrometer is not used properly. A spectrometer consists of three main components entrance slit, grating and detector. The claimed spectrometer lacks all three. In addition, the claimed “image sensor,” separate from the spectrometer, appears to be a processor and not a detector per se. This makes the claim highly confusing and therefore the claims stand rejected.

Regarding the amendment, the scope of the claims is changed (Claim 1 incorporates part of claim 2, but removes another part of it), a new grounds of rejection is made with a different interpretation of the current reference, and over newly introduced Brown (US 2015/0055137 A1).
The Claims stand rejected.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image sensor,” “camera sensor portion,” and “spectrometer sensor portion” in claims 1 and 8-10. Note that the limitations “image sensor,” “camera sensor portion,” and “spectrometer sensor portion,” similar to the term “processor” in Ex parte Lakkala, 2011-001526 (Mar. 13, 2013) [§§ 112(2), 112(6)], the term “image sensor” is claimed as performing various functions and a skilled artisan would not recognize ‘image sensor,’ ‘camera sensor portion,’ and ‘spectrometer sensor portion’ as the name of a sufficiently definite structure for performing the processing functions recited by the ‘image sensor’ limitation. Therefore, “image sensor,” “camera sensor portion,” and “spectrometer sensor portion” are interpreted under 35 USC § 112(f) as the corresponding “control device” disclosed in the specification in conjunction with an algorithm to perform the claimed functions. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims contain an abundance of units, parts, and apparatuses that can lead to ambiguous interpretations.

Regarding Claim 1, The claim uses the term spectrometer, further specified in Claim 2 as comprising “a light emission unit emitting light to the object; a collimator collecting and aligning reflected light generated as a result of the light emitted from the light emission unit and being reflected by the object; and an optical integrated circuit splitting the reflected light aligned by the collimator.” Although the applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994)), in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc.v.Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). A spectrometer consists of three main components entrance slit, grating and detector. The claimed spectrometer lacks all three. In addition, the claimed “image sensor,” separate from the spectrometer, appears to be a processor and not a detector per se. This makes the claim highly confusing and therefore the claims stand rejected. Consequently, the use of the term spectrometer in Claim 1 is improper and makes the claim confusing. Correction is required.
In regards to Claim 1, the claim provides for “an image sensor processing configured to process”, but the specification does not provide the structure for this sensor to perform the claimed function.  There is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claim on which they depend.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As discussed above, Claim 1 lack adequate written description in the specification. The claim provides for “an image sensor processing configured to process”, but the specification does not provide the structure for this sensor to perform the claimed function. Because there is inadequate disclosure of the claimed invention, the inventor has also not provided sufficient disclosure to show possession of the invention.  Correction is required.

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(a), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claim on which they depend.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Brown (US 2015/0055137 A1).
Regarding Independent Claim 1, Brown discloses a camera module (Figs. 2, 3, 5, 9, 10, 14, 15, 16, and 17 in view of [0079], [f]eatures from one embodiment or aspect may be combined with features from any other embodiment or aspect in any appropriate combination), comprising:
a lens driver configured to collect image information of an object (lens or group of lenses 800, 1512, or 1508, or steerable liquid lenses 606 or 700, or collimating lens set 1410);
a spectrometer configured to collect physical property information of the object (in this case, the OCT engine 104), the spectrometer including:
a light emitter configured to emit light to the object a (light source, 200 in Figs. 2, 3, and 5, or 1500, in Fig. 15); and
a collimator configured to collect and align reflected light generated as a result of the light emitted from the light emitter being reflected by the object, wherein the light emitted from the light emitter is directed to the object independent of the collimator (collimating lens set 1410 as described in [0069]), and 
an image sensor (computer with software 102, but may include a camera 1000, [0054] and array detector, [0056], [0059]) configured to process the image information of the object collected by the lens driver and the physical property information of the object collected by the spectrometer ([0030], [0031]).
Regarding Claim 2, Brown discloses the camera module according to claim 1, wherein the spectrometer comprises an optical integrated circuit to split the reflected light aligned by the collimator (Fig. 14, [0069]).
Regarding Claim 3, Brown discloses the camera module according to claim 2, further comprising a driver configured to control the light emitter (source 200 connected to processor 300, [0036]).
Regarding Claim 4, Brown discloses the camera module according to claim 2, further comprising a reflector configured to change an optical path of the reflected light split by the optical integrated circuit (1412, [0069]).
Regarding Claim 15, Brown discloses the camera module according to claim 1, further comprising a controller configured to drive the lens driver and to process the information acquired from the image sensor ((computer with software 102, [0030], [0031], [0059]).
Regarding Claim 16, Brown discloses the camera module according to claim 15, wherein the controller is disposed on a printed circuit board on which the image sensor is disposed ([0059]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Krol (US 6,829,073 B1).
Regarding Independent Claim 1, Krol discloses a camera module (reading system 120, see Figs. 1, 7, and/or 9B), comprising:
a lens driver (canister 704) configured to collect image information (via reflected light beam 128) of an object (100);
a spectrometer (comprising light source 122, Grin lens system 700, two fibers 702a and 702b, and/or one or more detectors 124 (e.g. spectrometers, CCD cameras or other imaging detectors), col. 2, lines 61-62, abstract) configured to collect physical property information of the object (receiving a reflected light beam from the grating-based waveguide sensor and analyzing the reflected light beam so as to detect a resonant wavelength/angle which corresponds to a predetermined refractive index that indicates whether a biological substance is located on the surface of the grating-based waveguide sensor, abstract, col. 1, lines 18-25 and 50-54), the spectrometer including:
a light emitter (122) configured to emit light to the object (100); and
a collimator (coupler 1014) configured to collect and align reflected light generated as a result of the light emitted from the light emitter being reflected by the object (col. 6, lines 52-60), wherein the light emitted from the light emitter is directed to the object independent of the collimator (Fig. 9B), and
an image sensor (one or more detectors 124 (e.g., spectrometers, CCD cameras or other imaging detectors), col. 2, lines 61-62, abstract, the sensor and spectrometer can overlap with each other) configured to process the image information of the object collected by the driver and the physical property information of the object collected by the spectrometer (receiving a reflected light beam from the grating-based waveguide sensor and analyzing the reflected light beam so as to detect a resonant wavelength/angle which corresponds to a predetermined refractive index that indicates whether a biological substance is located on the surface of the grating-based waveguide sensor, abstract, col. 1, lines 18-25 and 50-54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-14 are rejected under 35 U.S.C. 103 as obvious over Brown (US 2015/0055137 A1).
Regarding Claim 5, Brown discloses the camera module according to claim 4; however, it is silent regarding, wherein the reflector comprises an inclined part to change the path of the reflected light transmitted to the reflector and to transmit the reflected light to the image sensor.
However, it would be an obvious matter of design choice to have the the reflector comprises an inclined part to change the path of the reflected light transmitted to the reflector and to transmit the reflected light to the image sensor as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the total reflection unit comprise an inclined part to change the path of light transmitted to the total reflection unit and to transmit the light to the image sensor is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 6, Brown discloses the camera module according to claim 4; however, it is silent regarding, wherein the collimator is disposed at a first end of the optical integrated circuit, and the reflector is disposed at the other end of the optical integrated circuit.
However, it would be an obvious matter of design choice to have the collimator disposed at one end of the optical integrated circuit, and the total reflection unit disposed at the other end of the optical integrated circuit as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly,  In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, the collimator is disposed at a first end of the optical integrated circuit, and the reflector is disposed at the other end of the optical integrated circuit is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 7, Brown discloses the camera module according to claim 6, wherein the collimator, the optical integrated circuit, and the reflector are disposed in a same plane (see Figs, in particular, Fig. 14).
Regarding Claim 8, Brown discloses the camera module according to claim 7, wherein the image sensor comprises:
a camera sensor portion to process the image information of the object collected by the lens driving apparatus (combination of camera 1000 and processor); and
a spectrometer sensor portion to process the physical property information of the object collected by the spectrometer (combination of detector array such as 1416 and processor).
Regarding Claim 9, Brown discloses the camera module according to claim 8; however, it is silent regarding, wherein the spectrometer sensor portion is disposed so as to be in contact with a lower surface of the reflector.
However, it would be an obvious matter of design choice to have the spectrometer sensor portion is disposed so as to be in contact with a lower surface of the reflector as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the spectrometer sensor unit disposed so as to be in contact with a lower surface of the total reflection unit is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 10, Brown discloses the camera module according to claim 9; however, it is silent regarding, wherein the spectrometer sensor portion is disposed under the reflector so as to be spaced apart from the reflector by a predetermined distance.
However, it would be an obvious matter of design choice to have the spectrometer sensor portion is disposed under the reflector so as to be spaced apart from the reflector by a predetermined distance as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the spectrometer sensor unit disposed under the total reflection unit so as to be spaced apart from the total reflection unit by a predetermined distance is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 11, Brown discloses the camera module according to claim 4; however, it is silent regarding, wherein the image sensor is disposed so as to be spaced apart from the reflector.
However, it would be an obvious matter of design choice to have the image sensor is disposed so as to be spaced apart from the reflector as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the image sensor disposed so as to be spaced apart from the total reflection unit is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 12, Brown discloses the camera module according to claim 11, further comprising an optical cable configured to connect the reflector and the image sensor (see Figs).
Regarding Claim 13, Brown discloses the camera module according to claim 12, wherein the optical cable comprises a plurality of optical cables (see Figs).
Regarding Claim 14, Brown discloses the camera module according to claim 13, wherein each of the plurality of optical cables is configured to transmit respective light split through the optical integrated circuit to the image sensor (see Figs).

Claim 15 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Krol (US 6,829,073 B1).
Regarding Claim 15, Krol discloses the camera module according to claim 1, further comprising a controller configured to drive the driver (implicit as the lens driving apparatus (canister 704) is rotated to have a skew angle corresponding to 0=80° (col. 6, lines 21-22) and to process the information acquired from the image sensor (abstract).
Although not explicitly disclosing a controller, a controller is implicit to be able to perform the limitation in Krol. Or in the alternative, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a controller driving the lens driving apparatus and processing the information acquired from the image sensor for the purpose of automating the device of Krol, since it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Claim 16 is rejected under 35 U.S.C. 103 as obvious over Krol (US 6,829,073 B1).
Regarding Claim 16, Krol discloses the camera module according to claim 15; however, it is silent regarding, wherein the controller is disposed on a printed circuit board on which the image sensor is disposed.
However, it would be an obvious matter of design choice to select the controller to be disposed on a printed circuit board on which the image sensor is disposed as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly.  In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, the location of the controller is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 2-14 are rejected under 35 U.S.C. 103 as obvious over Krol (US 6,829,073 B1) in view of Yan (US 2006/0279734 A1).
Regarding Claim 2, Krol discloses the camera module according to claim 1; however, it is silent regarding, wherein the spectrometer comprises an optical integrated circuit configured to split the reflected light aligned by the collimator.
Yan teaches the use of optical integrated circuits that may contain arrayed waveguide gratings, waveguides, optical couplers, splitters, three dimensional optical memory devices, Bragg gratings, optical attenuators, optical splitters, optical filters, optical switches, lasers, modulators, interconnects, optical isolators, optical add-drop multiplexers (OADM), optical amplifiers, optical polarizers, optical circulators, phase shifters, optical mirrors/reflectors, optical phase-retarders, optical detectors, and other optical components with the advantage of substantial cost savings during manufacture by fabricating of several optical components on a shared substrate and smaller size of the assembly ([0015]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the spectrometer to comprise an optical integrated circuit configured to split the reflected light aligned by the collimator with the advantage of substantial cost savings during manufacture and smaller size of the assembly.
Regarding Claim 3, the combination of Krol and Yan discloses the camera module according to claim 2, further comprising a driver configured to control the light emitter (implicit as source is a laser, diode, or superluminescent diode, abstract, col. 1, line 46, col. 2, line 61, col. 7, line 8).
Regarding Claim 4, the combination of Krol and Yan discloses the camera module according to claim 2, further comprising a reflector configured to change an optical path of the reflected light split by the optical integrated circuit (as applied to Claim 2, the optical integrates circuit may contain arrayed waveguide gratings, waveguides, optical couplers, splitters, three dimensional optical memory devices, Bragg gratings, optical attenuators, optical splitters, optical filters, optical switches, lasers, modulators, interconnects, optical isolators, optical add-drop multiplexers (OADM), optical amplifiers, optical polarizers, optical circulators, phase shifters, optical mirrors/reflectors, optical phase-retarders, optical detectors, and other optical components with the advantage of substantial cost savings during manufacture by fabricating of several optical components on a shared substrate and smaller size of the assembly, Yan [0015]).
Regarding Claim 5, the combination of Krol and Yan discloses the camera module according to claim 4; however, it is silent regarding, wherein the reflector comprises an inclined part to change the path of the reflected light transmitted to the reflector and to transmit the reflected light to the image sensor.
However, it would be an obvious matter of design choice to have the the reflector comprises an inclined part to change the path of the reflected light transmitted to the reflector and to transmit the reflected light to the image sensor as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the total reflection unit comprise an inclined part to change the path of light transmitted to the total reflection unit and to transmit the light to the image sensor is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 6, the combination of Krol and Yan discloses the camera module according to claim 4; however, it is silent regarding, wherein the collimator is disposed at a first end of the optical integrated circuit, and the reflector is disposed at the other end of the optical integrated circuit.
However, it would be an obvious matter of design choice to have the collimator disposed at one end of the optical integrated circuit, and the total reflection unit disposed at the other end of the optical integrated circuit as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly,  In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, the collimator is disposed at a first end of the optical integrated circuit, and the reflector is disposed at the other end of the optical integrated circuit is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 7, the combination of Krol and Yan discloses the camera module according to claim 6; however, it is silent regarding, wherein the collimator, the optical integrated circuit, and the reflector are disposed in a same plane.
However, it would be an obvious matter of design choice to the collimator, the optical integrated circuit, and the reflector are disposed in a same plane as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the collimator, the optical integrated circuit, and the total reflection unit disposed in a same plane is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 8, the combination of Krol and Yan discloses the camera module according to claim 7, wherein the image sensor comprises:
a camera sensor portion to process the image information of the object collected by the lens driving apparatus (Krol, one or more detectors 124 (e.g., spectrometers, CCD cameras or other imaging detectors), col. 2, lines 61-62, abstract; analyzing the reflected light beam so as to detect a resonant wavelength/angle, abstract); and
a spectrometer sensor portion to process the physical property information of the object collected by the spectrometer (Krol, one or more detectors 124 (e.g., spectrometers, CCD cameras or other imaging detectors), col. 2, lines 61-62, abstract; resonant wavelength/angle which corresponds to a predetermined refractive index that indicates whether a biological substance is located on the surface of the grating-based waveguide sensor, abstract).
Regarding Claim 9, the combination of Krol and Yan discloses the camera module according to claim 8; however, it is silent regarding, wherein the spectrometer sensor portion is disposed so as to be in contact with a lower surface of the reflector.
However, it would be an obvious matter of design choice to have the spectrometer sensor portion is disposed so as to be in contact with a lower surface of the reflector as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the spectrometer sensor unit disposed so as to be in contact with a lower surface of the total reflection unit is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 10, the combination of Krol and Yan discloses the camera module according to claim 9; however, it is silent regarding, wherein the spectrometer sensor portion is disposed under the reflector so as to be spaced apart from the reflector by a predetermined distance.
However, it would be an obvious matter of design choice to have the spectrometer sensor portion is disposed under the reflector so as to be spaced apart from the reflector by a predetermined distance as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the spectrometer sensor unit disposed under the total reflection unit so as to be spaced apart from the total reflection unit by a predetermined distance is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 11, the combination of Krol and Yan discloses the camera module according to claim 4; however, it is silent regarding, wherein the image sensor is disposed so as to be spaced apart from the reflector.
However, it would be an obvious matter of design choice to have the image sensor is disposed so as to be spaced apart from the reflector as this limitation only depends upon the process by which it was produced, i.e. by fabricating of several optical components on a shared substrate for savings during manufacture and smaller size of the assembly, In re Seid, 161 F. 2d 229 (CCPA 1927). Moreover, having the image sensor disposed so as to be spaced apart from the total reflection unit is merely a design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 12, the combination of Krol and Yan discloses the camera module according to claim 11, further comprising an optical cable configured to connect the reflector and the image sensor (Krol, 112 to 114 to 124, see Fig. 9B).
Regarding Claim 13, the combination of Krol and Yan discloses the e camera module according to claim 12, wherein the optical cable comprises a plurality of optical cables (Krol, from each 1006 to 1012 to 1014, see Fig. 9B).
Regarding Claim 14, the combination of Krol and Yan discloses the camera module according to claim 13, wherein each of the plurality of optical cables is configured to transmit respective light split through the optical integrated circuit to the image sensor (as applied to Claim 2, in view of Yan).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0316159 A1 discloses a group of slab waveguide spatial heterodyne spectrometer (SHS) integrated circuits (ICs).
US 2005/0264811 A1 discloses an integrated planar optical circuit comprising several optical elements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877